DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Figure 2 shows reference character “6” has been used to designate both an upper roller and a lower roller. It is suggested that the upper reference number 6 be changed to number 7 as disclosed on page 7, line 19 of the specification that there is a roller number 7.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because Figure 6 shows reference character “22” has been used to designate both a tine and a roller. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 1, the claim recites, “a collection and feeding device”, which implied that one device does both collecting and feeding material. However, the specification (page 5, lines 1-8) discloses that collection and feeding are two devices (20 and 35). Therefore, it is unclear how one would make the press based on this claimed subject matter.
Regarding claims 6 and 7, the claims disclose a single device for collecting and feeding material is not clear based on the disclosure of the specification, and the specification does not disclose a single device for feeding and collecting material driven by a motor or a pair of motors on either side of the press. The specification discloses a feeding device (35) has its own motor and a collection device (20) has its own motor (see page 5, lines 1-8 of the specification). Therefore, it is unclear how one would make the press based on this claimed subject matter.
        
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, there is no antecedent basis for the limitation, “said hydraulic motors” as to there is one hydraulic motor is claimed in claim 1.
Regarding claim 8, line 2, there is no antecedent basis for the limitation, “their direction of rotation” in the claim.
Regarding claim 9, lines 2-3, there is no antecedent basis for the limitation, “said hydraulic motors” as to there is one hydraulic motor is claimed in claim 1.
Regarding claim 9, line 3, there is no antecedent basis for the limitation, “the product” and “the collection conditions” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gaudreault (US 2017/0001400A1).
Regarding claim 1, Gaudreault discloses a press (100), comprising a supporting structure (101) provided with wheels (see fig. 2), said supporting structure (101) being adapted to support a plurality of rollers (24) and a collection and feeding device (a shredder 200 is used to collect material through its hopper and feed the material by dropping the material onto a conveyor 300, and thus the shredder 200 is a collection and feeding device), at least one roller (24) of said plurality of rollers being actuated by a hydraulic motor (58), said at least one hydraulic motor being actuated by at least one hydraulic pump (see “pumps” on para. 47 of the specification).
Regarding claim 2, the press according to claim 1, wherein said hydraulic motor (58) is arranged at a leading end of said at least one roller (24) (see fig. 14).
Regarding claim 4, the press according to claim 1, wherein said hydraulic motor (58) that actuates said at least one roller (24) is adapted to actuate all the other rollers of said plurality of rollers by means of a gear, a belt, or a chain transmission (see para. 54, lines 4-7).
Regarding claim 5, the press according to claim 1, wherein all the rollers (24) of said press are actuated by respective hydraulic motors (58) (see “motors” in para. 67, line 3 and para. 68) which are arranged respectively at a first side of the press.
Regarding claim 6, the press according to claim 1, wherein said collection and feeding (200) device is actuated by a respective hydraulic motor (213) (see para. 47, lines 2-6).
Regarding claim 8, the press according to claim 1, wherein said hydraulic motors (58) are configured to be controlled in a direction of rotation (see para. 75).

Claims 1, 4-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Herron (US 2011/0023732 A1).
Regarding claim 1, Herron discloses a press (10), comprising a supporting structure (i.e. a chassis behind the wheel in fig. 2) provided with wheels (see fig. 2), said supporting structure  being adapted to support a plurality of rollers (24 and 28) and a collection and feeding device (18), at least one roller (24) of said plurality of rollers being actuated by a hydraulic motor (100), said at least one hydraulic motor being actuated by at least one hydraulic pump (88).
Regarding claim 4, the press according to claim 1, wherein said hydraulic motor (100) that actuates said at least one roller (24) is adapted to actuate all the other rollers of said plurality of rollers by means of a gear, a belt, or a chain transmission (see para. 29, the last 5 lines).
Regarding claim 5, the press according to claim 1, wherein all the rollers (24 and 28) of said press are actuated by respective hydraulic motors (100 and 102) (see para. 29, lines 21-230) which are arranged respectively at a first side of the press (see fig. 2).
Regarding claim 8, the press according to claim 1, wherein said hydraulic motor (100) are configured to be controlled in a direction of rotation (see para. 29).
Regarding claim 9, the press according to claim 1, wherein said hydraulic motor is configured to be adjusted in terms of speed in order to adjust the speed of said rollers actuated by said hydraulic motor (see para. 29). Note that the limitation “as a function of a product and of a collection conditions” is viewed as functional or intended use limitations. As MPEP 2114 states, “[a] claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus, if the prior art apparatus teaches all the structural limitations of the claim”. In this case, the limitations above do not add any structural limitations to the claim and Herron discloses all the structural limitations as set forth above. Additionally while not disclosed, the motors speed control of Herron is capable of being used as function of a product and of a collection conditions (see para. 29), as claimed.
Regarding claim 10, the press according to claim 1, configured so as to draw motion from a power take-off of a tractor (see “PTO” and “vehicle” in para. 29). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Gaudreault in view of Biziorek et al. (hereinafter “Biziorek”) (US 2012/0192731 A1).
Regarding claim 3, Gaudreahlt discloses the invention substantially as claimed as set forth above. Gaudreault discloses the hydraulic motor (58) is arranged outside the at least one roller (24) (fig. 15). Gaudreault does not disclose the hydraulic motor is arranged inside the at least one roller.
Biziorek discloses a baler having a plurality of rollers (28) for forming a bale, each of the rollers is in a form of a shell (44) having a motor (52), an output shaft (54) connected to disks (50 and 46) for rotating the shell (see para. 22), wherein the motor, the output shaft, and the disk are arranged inside the roller (fig. 2).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the roller and the position of the motor of Gaudreahlt, to the type of roller in a form of a shell to accommodate the motor, an output shaft, and disks inside the roller, as taught by Biziorek, in order to save space.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Woodford (US 2008/0264028 A1) and Yasuhisa et al. (hereinafter “Yasuhisa”) (JP H11169956 A).
Regarding claim 7, Herron discloses the invention substantially as claimed as set forth above. Herron does not expressly disclose the collection and feeding device is actuated by a pair of respective hydraulic motors which are arranged on either side of the press.
Woodford, in a related round baling art, discloses a press having a collection and feeding device (13) is actuated by a hydraulic motor (34) which is arranged on a side of the press (fig. 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the collection and feeding device of Herron, with a hydraulic motor arranged on a side of the press, as taught by Woodford, in order to rotate the device in a reverse direction to assist unplugging of the collection and feeding device (see para. 46) to clear jammed material.
As to the collection and feeding device is actuated by a pair of respective hydraulic motors which are arranged on either side of the press. Modified Herron discloses disclose the collection and feeding device is actuated by a hydraulic motor arranged on a side of the press as set forth above. Yasuhisa can be applied to teach a feeder (5) having feeding rollers (6), each end of each of the feeding rollers having a motor (7) for rotating the rollers (fig. 1).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the collection and feeding device of Herron, with a pair of respective hydraulic motors arranged on either side of the collection and feeding device, as disclosed by Yasuhisa, to improve the feeding operation of the collection and feeding device due to rotation power at both ends of the device. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various balers, each having rollers for baling material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        September 21, 2022